DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-9 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-9 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (hereinafter Aoki), U.S. Patent Application Publication 2008/0257488, in view of Yamano, U.S. Patent Application Publication 2008/0357115.
Regarding Claim 1, Aoki teaches, an inductor component (Fig. 1) comprising: 
an element body (2) including a first end surface and a second end surface (2a, 2b) opposite to each other, and a bottom surface (2c) connected between the first end surface and the second end surface; 
a coil (10) disposed in the element body and including a coil conductor layer (5c, 5d, 5e, 5f) wound in a planar shape on a vertical plane for the first end surface, the second end surface, and the bottom surface; and 
a first external electrode (3) and a second external electrode (3) embedded in the element body so as to be exposed from at least the bottom surface and electrically connected to the coil, the first external electrode having an end edge (31b, Fig. 7) extending in a direction orthogonal to the vertical plane, the end edge being formed into an uneven shape….  (Aoki: Figs. 1, 2 and 7, para. [0023], [0032], [0033], [0035]).
Aoki does not explicitly teach, each of both ends of the end edge having a protrusion.
However, Yamano teaches, and each of both ends of the end edge (4, 5) having a protrusion (40, 50).  (Yamano: Figs. 3 and 4, para. [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end edge of Aoki to include the protrusions of Yamano, the motivation being “the recesses and projections 4a (5a) are engaged with the internal insulator 2” [0071].  (Yamano: Figs. 3 and 4, para. [0071]).  

Regarding Claim 2, the combination Aoki in view of Yamano further teaches, wherein the first external electrode (Aoki: 3) is exposed from the first end surface over the bottom surface.  (Aoki: Figs. 1, 2 and 7, para. [0032]).
Regarding Claim 3, the combination Aoki in view of Yamano further teaches, wherein the end edge (Aoki: 31b) is at least one of a first end edge (Aoki: 31b) exposed on the bottom surface and a second end edge (Aoki: 32b) exposed on the first end surface (Aoki: 2a).  (Aoki: Figs. 1, 2 and 7, para. [0023], [0032], [0033]).
Regarding Claim 4, the combination Aoki in view of Yamano further teaches, wherein the end edge is both the first end edge (Aoki: 31b) and the second end edge (Aoki: 32b).  (Aoki: Figs. 1, 2 and 7, para. [0023], [0032], [0033]).
Regarding Claim 5, the combination Aoki in view of Yamano further teaches, wherein the first external electrode has a first portion (Aoki: 31) extending along the bottom surface and a second portion extending along the end surface (Aoki: 32).  (Aoki: Figs. 1, 2 and 7, para. [0033]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Yamano, as applied to claim 5, in view of Ohkubo et al. (hereinafter Ohkubo), U.S. Patent Application Publication 2015/0357115.
Regarding Claim 6, the combination Aoki in view of Yamano (Aoki: Fig. 7) teaches, a first and second portion (Aoki: 31, 32) of equal thickness.  (Aoki: Figs. 1, 2 and 7, para. [0033]).
The combination Aoki in view of Yamano does not explicitly teach, wherein a thickness of the first portion is smaller than a thickness of the second portion.
However, Ohkubo teaches, wherein a thickness of the first portion (48, 49) is smaller than a thickness of the second portion (46, 47).  (Ohkubo: Figs. 13 and 14, para. [0143]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the bottom portion of the external electrode of the combination Aoki in view of Yamano to include the thinner thickness of Ohkubo, the motivation being “to provide a desired mounting strength” [0143] while reducing the thickness of the coil component.  (Ohkubo: Figs. 13 and 14, para. [0143]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Yamano, as applied to claim 1, in view of Shiga et al. (hereinafter Shiga), U.S. Patent Application Publication 2019/0006084.
Regarding Claim 7, the combination Aoki in view of Yamano (Aoki: Fig. 1 and 2) teaches, Aoki is silent on the depth of the recess of the end edge (Aoki: 31b).  (Aoki: Figs. 1, 2, 7 and 9, para. [0041], [0042]).

However, Shiga teaches, wherein the end edge has a recess (R5, Fig. 5) with a depth of 20 um or more (although drawings may not be to scale, Shiga discloses differences in widths of conductor portions and defect portions of 10 um or less [0054], thus on such a scale, the recess of connection region (R5) discloses a depth of 20 um or more).  (Shiga: Figs. 1 and 4-7, para. [0054], [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recess depth of the combination Aoki in view of Yamano to include the depth of Shiga, the motivation being “to more reliably suppress reduction in the mounting strength” [0073].  (Shiga: Figs. 1 and 4-7, para. [0073]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination Aoki in view of Yamano, and further in view of Shiga further teaches, wherein the end edge has a recess (Shiga: R5) with a depth equal to or greater than half of a size of the first external electrode in a direction orthogonal to the extending direction of the end edge, the motivation being “to more reliably suppress reduction in the mounting strength” [0073]..  (Shiga: Figs. 1 and 4-7, para. [0054], [0068], [0073]).
Regarding Claim 9, the combination Aoki in view of Yamano, and further in view of Shiga further teaches, wherein the first external electrode includes multiple external electrode conductor layers (Aoki: Figs. 2 and 7) (Shiga: 13) formed on the vertical plane and each of multiple planes parallel to the vertical plane, and an interlayer external (Aoki: Figs. 1, 2 and 7, para. [0023], [0032], [0033], [0035]), (Shiga: Figs. 1 and 4-7, para. [0054], [0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/13/2020

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837